Case 2:20-cv-01196-KG-JHR Document 15 Filed 01/07/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT

DISTRICT OF NEW MEXICO
MICHAEL HALL and JAMES HALL, )
Plaintiffs,
Vv. No. 2:20-CV-01196-KG-JHR
ENSUREM II LLC and Jane Does 1-5, 5
Defendants. )

 

STIPULATION OF DISMISSAL PURSUANT TO FED. R. CIV. P. 41

Plaintiffs Michael Hali and James Hall and Defendant Ensurem I, LLC, pursuant to Fed. R,
Civ. P. 41(a)(1)(A)(ii), hereby stipulate to the dismissal of this action with prejudice, with each

party to bear its own costs,

RESPECTFULLY SUBMITTED,

s/Sid Childress (Approval via email 1/7/2021)
Sid Childress, Lawyer

1925 Aspen Dr. #600A

Santa Fe, New Mexico 87505

(505) 433-9823

childresslaw@hotmail.com

ATTORNEY FOR PLAINTIFFS MICHAEL HALL
AND JAMES HALL

 

 
Case 2:20-cv-01196-KG-JHR Document15 Filed 01/07/21 Page 2 of 2

CAVIN & INGRAM, P.A.

3 AEE far
nie
216

P.O. Bo

Albuquerque, New Mexico 87103
(505) 243-5400
singram@icilawnm.com

 

 

ATTORNEYS FOR DEFENDANT
ENSUREM II, LLC
